Citation Nr: 0811697	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  05-37 533	)	DATE
	)
	)

Received from the    
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an effective date earlier than October 1, 
1995, for the grant of VA nonservice connected pension 
benefits, to include the question of whether a timely notice 
of disagreement (NOD) was received with respect to a December 
1, 1993, VA decision terminating nonservice-connected pension 
benefits.

2.  Entitlement to an effective date earlier than December 
16, 2003, for the grant of special monthly pension on the 
basis of the need for the regular aid and attendance of 
another person, to include the question of whether a timely 
notice of disagreement was received with respect to an 
October 22, 1993, rating decision which denied entitlement to 
VA special monthly pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The veteran had active military service from September 1974 
to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  Jurisdiction over the case was thereafter 
transferred to the RO in Seattle, Washington.

Although the RO has characterized the issue as involving only 
the question of the timeliness of an NOD as to a December 1, 
1993, VA action, after reviewing the veteran's contentions, 
which are detailed below, the Board has expanded the issue to 
include the matter of entitlement to an earlier effective 
date for the award of VA pension benefits.

The veteran testified at a hearing held at the Seattle RO in 
February 2008. 

Although a fiduciary has been appointed for the veteran, it 
is the veteran, and not the fiduciary, who is pursuing this 
appeal.  See 38 C.F.R. § 20.301(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran was granted entitlement to VA nonservice-
connected pension benefits in a February 1993 rating 
decision.  That rating decision denied entitlement to special 
monthly pension in light of his failure to attend a VA 
examination.  

In August 1993, VA returned to the veteran a VA Form 21-0515-
1, because he had failed to complete the section describing 
his income since November 1992; he was asked to complete and 
return the form.  In an October 1993 rating decision, VA 
again denied entitlement to special monthly pension in light 
of his failure to attend scheduled VA examinations.  

In a December 1993 decision, VA discontinued the veteran's 
entitlement to nonservice-connected pension benefits in light 
of his failure to complete and return the VA Form 21-0515-1 
referenced above.  The December 1993 decision provided him 
with notice of his appellate rights.  The next communication 
from the veteran was received in September 1995.

In September 1995, the veteran submitted a VA Form 21-526, on 
which he provided information concerning his income.  In a 
December 1995 rating decision, VA determined that the veteran 
remained entitled to nonservice-connected pension benefits, 
and assigned an effective date of October 1, 1995, for the 
receipt of such benefits.  The veteran was advised of the 
decision and of his appellate rights with respect thereto.  
In a February 1996 statement, the veteran requested that his 
claims file be reviewed with respect to the effective date 
awarded.  He explained that he believed the effective date 
should be retroactive to at least September 1991.  He asked 
to be advised of the RO's findings after review of the file.  

In a March 1996 correspondence, the RO explained that an 
earlier effective date was not warranted because his pension 
benefits were discontinued in December 1993 after he failed 
to provide requested financial information, and that he did 
not provide financial information to VA until September 1995.  
Following the March 1996 correspondence, no relevant 
communication from the veteran or any representative was 
received until April 2003.  In the interim, January 1997 and 
April 1997 rating decisions denied entitlement to special 
monthly pension for the veteran.  In July 1998, special 
monthly pension on the basis of housebound status was 
granted, effective April 1998.  In July 2004, special monthly 
pension based on the need for regular aid and attendance was 
granted, effective December 16, 2003.

In April 2003, the veteran wrote VA to request assignment of 
an earlier effective date for the grant of VA pension 
benefits.  He requested that he receive pension benefits for 
the period from 1991 to 1995.  In the July 2003 action from 
which this appeal originates, the RO essentially reiterated 
the March 1996 correspondence.

In the October 2003 notice of disagreement, the veteran's 
former representative, an attorney, disagreed with the 
earlier effective date issue, and also argued that the 
October 1993 rating decision was never final because the 
veteran did not receive notice of the decision.  He also 
presented a plausible argument that the December 1993 
decision did not become final owing to certain irregularities 
in the address to which the notice was sent.
 
In appealing the matter to the Board, the veteran argues that 
he is entitled to an earlier effective date for the grant of 
nonservice connected pension, primarily because, in his view, 
the December 1993 decision never became final.  He also 
argues that his NOD as to the October 1993 rating decision 
denying entitlement to special monthly pension was timely.  
He additionally submitted a statement, within one year of the 
July 2004 rating action granting an earlier effective date 
for special monthly pension, in which he argued that the 
effective date for such benefits should be 1991.  

The Board notes that following his hearing before the 
undersigned, the veteran, through his current representative, 
alleged that there was clear and unmistakable error (CUE) 
with respect to the effective dates assigned in this claim.  
Unfortunately, it is unclear which VA decision(s) the veteran 
alleges contain CUE.
 
The recitation of the above history is necessary in order to 
understand why further action on the part of the RO is 
required prior to adjudication of this appeal.  With respect 
to the matter of an earlier effective date for VA pension 
benefits, even if the veteran is correct that the December 1, 
1993, decision did not become final, his claim for VA pension 
benefits was granted in December 1995.  At that time, any 
pending claim for pension benefits was extinguished.  See 
generally, Williams v. Peake, No. 2007-7196 (Fed. Cir. Apr. 
3, 2008) (a subsequent final adjudication of a claim which is 
identical to a pending claim that had not been finally 
adjudicated terminates the pending status of the earlier 
claim).

Moreover, the veteran did not initiate an appeal of the 
December 1995 rating decision itself with respect to the 
effective date assigned for the award of pension benefits.  
In Rudd v. Nicholson, the United States Court of Appeals for 
Veterans Claims (Court) held that VA may not entertain a 
"freestanding" claim for an earlier effective date.  
Rather, where the veteran has not timely initiated an appeal 
as to a decision assigning an effective date, the matter must 
be dismissed by VA, unless he is challenging the decision on 
the basis of CUE.

Consequently, the veteran's assertion of CUE in one or more 
of the rating decisions at issue in this case becomes 
important.  If he alleges and establishes CUE in the December 
1, 1993 VA decision, then the matter of the timeliness of his 
NOD as to that decision becomes moot, and the effective date 
claim will be affected.  The same is potentially true if the 
veteran successfully challenges the December 1995 rating 
decision.  

The matter of CUE in a rating decision was raised for the 
first time while the case was before the Board, and 
consequently has not been properly developed.  Given that the 
disposition of the raised CUE claim(s) may impact the earlier 
effective date claim currently on appeal, the Board finds 
that the current appeal is inextricably intertwined with the 
raised CUE issue, and that remand of the case is appropriate.

With respect to the special monthly pension issue, the Board 
points out that the veteran's former representative submitted 
an NOD in August 2004 as to the RO's determination that the 
October 2003 NOD filed by the representative as to the 
October 22, 1993 rating action was untimely.  In addition, 
the veteran, within one year of notice of the July 2004 
rating action assigning a December 16, 2003 effective date 
for the grant of special monthly pension based on the need 
for regular aid and attendance, submitted an NOD as to that 
rating action.  To date, the RO has not issued the veteran a 
statement of the case addressing either the matter of the 
timeliness of the October 2003 NOD, or entitlement to an 
earlier effective date for the grant of special monthly 
pension.  Remand of the case therefore is required.  See 
Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify with specificity 
the VA decisions he alleges contain 
CUE.  Following clarification from 
the veteran, the RO should 
adjudicate the issue of whether 
there was clear and unmistakable 
error in the VA decision(s) 
identified by the veteran.  If clear 
and unmistakable error is found, the 
RO should readjudicate the issues on 
appeal.  If clear and unmistakable 
error is not found, the veteran and 
his representative should be 
provided notice of the determination 
and of his appeal rights.  
Thereafter, if a timely Notice of 
Disagreement is received, the RO 
should undertake all appropriate 
procedural actions outlined in 
38 C.F.R. Part 19 (2007).

2.  The RO should issue a statement 
of the case to the veteran and his 
representative addressing the issue 
of entitlement to an effective date 
earlier than December 16, 2003, for 
the grant of special monthly pension 
on the basis of the need for the 
regular aid and attendance of 
another person, to include the 
question of whether a timely notice 
of disagreement was received with 
respect to an October 22, 1993, 
rating decision which denied 
entitlement to VA special monthly 
pension.  The veteran and his 
representative should be clearly 
advised of the need to file a timely 
substantive appeal with respect to 
the July 2003 and July 2004 VA 
decisions.  If the veteran 
thereafter submits a timely 
substantive appeal, the RO should 
undertake any other indicated 
development.  If, and only if, a 
timely appeal is submitted, this 
issue should be certified on appeal 
to the Board. 

3.  The RO should issue the veteran 
a supplemental statement of the case 
which includes the appropriate 
citations to the law and regulations 
governing the assignment of 
effective dates for the award of 
pension benefits, including special 
monthly pension.

Thereafter, following receipt of a timely filed Substantive 
Appeal or the expiration of the appeal period with respect to 
the issue of whether the VA decision(s) identified by the 
veteran was(were) clearly and unmistakably erroneous, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant unless he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


